DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 1-4, 9, 11, 13-31, 35, and 36 are pending and rejected. Claims 1 and 19 have been amended. Claims 5-8, 10, 12, and 33-34 are cancelled. Claim 32 is indicated as being allowable. Claim 36 is newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 27, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the claim indicates that the colorants comprise pigments mixed with the binder, however, claim 1 has been amended to require the that colorants comprise pigment coated wood fibers, such that it is unclear whether the pigments of claim 2 are intended to be the pigment coated wood fibers or whether claim 2 requires 
	Regarding claims 27 and 35, the claims require that the colorants are macro colorant particles larger than 20 microns, however, claim 1 has been amended to require that the colorants comprise pigment coated wood fibers, such that it is unclear whether the pigment coated wood fibers are required to have particle sizes larger than 20 microns or whether at least some of the colorants in the mix are required to have particle sizes larger than 20 microns. For the purposes of examination the claims are being interpreted as thought either interpretation will meet the requirements of the claim. Appropriate action is required without adding new matter.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 9, 11, 13, 14, 16, 17, 19-25, 27-31, 35, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ziegler, US 2012/0264853 A1 in view of Pervan, US 2011/0250404 A1 (hereinafter Pervan ‘404), Murata, JP 2006/167651 A, Korten, WO 2012/078533, and Fleck, US 2,222,198.
	The following citations for Murata, JP 2006/167651 A are in reference to the machine translation provided by Espacenet.
	Regarding claims 1, 9, 30, and 36, Ziegler teaches a method of forming a digital print on a surface wherein the method comprises the steps of, in order: 
applying a dry powder directly on the surface, the dry powder comprising colorants and a binder (applying a powder mix comprising fibers and a thermosetting 
bonding a part of the colorants in the dry powder by application of a liquid substance on the dry powder (applying moisture to the powder mix, see for e.g. 0030, 0089, Fig. 1A, where the moisture causes the powder mix to connect together by swelling or at least partially dissolving the binder to bind the powder mix, see for e.g. 0030); and 
removing non-bonded colorants such that the digital print is formed by the bonded colorants (where the portions of the powder mix to which moisture is applied forms a continuous layer but the portions not treated with moisture, i.e. non-bonded portions, remain powder so that the continuous layer is removed from the rest of the powder, see for e.g. 0044 and 0137, such that the non-bonded colorants in the powder mix are removed from the bonded colorants, and further where the moisture is applied by digital printing, see for e.g. 0044, such that the pattern is considered to result in a digital print where the liquid is applied in a pattern since some of the colorants are bonded with the liquid and some are not such that removing the non-bonded colorants provides the digital print).
Ziegler teaches applying the moisture on the powder mix so that the powder mix is connected together and then they teach include a step of drying and/or heating the powder mix so that the powder mix is connected together (see for e.g. 0030 and 0034). 
Ziegler teaches that the continuous layer of bound powder is formed on a carrier or supporting surface and then applied to a core for the panel (see for e.g. 0021, 0022, and 0026). They teach forming a separate semi-finished product before attaching it to a core (see for e.g. 0018). They teach then applying the layer to a core and curing the layer (see for e.g. 0026), indicating that the powder mix layer will be bonded to the surface of the core.
Therefore, Ziegler does not teach that the powder mix is bonded directly to the core surface, however, from the teachings of Ziegler, it would have been obvious to a person having ordinary skill in the art at the time of the invention that the powder mix could alternatively be applied to the surface of the panel or core instead of the carrier with the anticipation of successfully applying the desired powder mix layer to the core of the panel without requiring the formation of the semi-finished product with the 
While Ziegler teaches that the continuous layer is removed from the powder mix, it would have been obvious to a person having ordinary skill in the art at the time of the invention that the loose powder could instead be removed from the surface such that the continuous layer remains on the carrier in the desired pattern while the loose powder is removed to yield the desired and predictable result of separating the non-bonded powder from the bonded powder. According to MPEP 2144.04(VI)(A): In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). Therefore, from the teachings of Ziegler, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have applied the powder mix layer onto a core panel, applied the liquid in the desired pattern to connect the powder mix together, remove unwanted powder material and then to bond the remaining powder directly onto the panel with the anticipation of providing a decorative layer for a floor panel or core without requiring forming a semi-finished product with the anticipation of improving the efficiency of the process in the manufacturing of flooring panels.
Ziegler does not teach that the application of the liquid causes the dry powder to bond to the surface. Ziegler teaches that the moisture applied can be water, an alcohol, ink, a binder, or a mixture thereof (see for e.g. 0032, 0044, 0089, and 0102). They teach that only portions of the powder mix to which moisture is applied to will form a continuous layer where the rest of the powder will remain in powder form (see for e.g. 
Pervan ‘404 teaches a method of producing building panels having a decorative surface (see for e.g. abstract). They teach applying a powder mix that has fibers, a binder, wear resistant particles and a color pigment onto a solid surface of a panel such as a floor panel (see for e.g. 0040 and 0045). They teach printing a print onto the mix and repeating the process with a second layer and print (see for e.g. 0045-0048). They teach curing the layers using heat and pressure (see for e.g. 0049). They teach applying liquid to stabilize the powder prior to pressing (see for e.g. 0141). They teach that the liquid can be applied using a DIP or digital injection print to stabilize and seal the upper part of the powder and preventing it from blowing away during pressing (see for e.g. 0124 and 0142). They teach that a seal may be obtained if the ink comprises a binder or if the ink causes some parts of the powder mix to melt or glue together the powder particles (see for e.g. 0142). They teach that a melamine formaldehyde binder can be used together with a water based ink and this will cause the melamine particles to melt and to bind the fibers, particles, and color pigments to a crusty and hard upper layer (see for e.g. 0142). Therefore, Pervan ‘404 teaches applying a liquid comprising a binder or a liquid that causes the parts of the powder to glue together to stabilize a powder mix to prevent it from blowing away. Pervan ‘404 further teaches heating the stabilized powder to remove water from the color or the water based stabilizing substance that is applied prior to pressing, where after drying the core with the printed surface is finally pressed in a press under heat and pressure (see for e.g. 0220).

From the teachings of Pervan ‘404 and Murata, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Ziegler to have applied the liquid to the dry powder as a means of stabilizing the powder in the desired regions and then to have removed excess powder by blowing using an airstream and a vacuum or suction port because Pervan '404 indicates that applying a liquid such as water to a melamine formaldehyde binder (which is used by Ziegler in the powder mix) or a liquid comprising binder causes the powder to be stabilized and prevents it from blowing away and Murata teaches that excess powder can be removed by flowing air and using a vacuum or suction port to reuse the powder material such that it will yield the desired and predictable result of keeping the desired pattern of powder on the core surface while removing the excess material for reuse and therefore provide the desired design. Further, since Ziegler teaches that heating the powder mix having the moisture applied improves the adherence of the mix together, Pervan ‘404 also teaches heating prior to pressing, and Murata teaches that a liquid can be selectively applied to powder followed by heat treating to adhere the powder to the surface of a substrate before removing any excess material, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have also heated the powder mix after applying the liquid or moisture so as to improve the bonding between the particles in the mix to ensure that they will remain bonded together during the process of removing the excess powder material while blowing since Ziegler indicates that applying heat improves the bonding between the material. Therefore, in the method of Ziegler in view of Pervan ‘404 and Murata, the dry powder 
As to applying the powder onto a stabilized powder layer, Ziegler further teaches that more than one layer may be arranged on a core for forming a surface layer where the layers have different properties due to different additives, color, etc. (see for e.g. 0118). As discussed above, it would have been obvious to a person having ordinary skill In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965) (Claims were directed to fried potato chips with a specified moisture and fat content, whereas the prior art was directed to french fries having a higher moisture content. While recognizing that in some cases the particular shape of a product is of no patentable significance, the Board held in this case the shape (chips) is important because it results in a product which is distinct from the reference product (french fries).). Specifically, since the powder is applied in patterns for a desired appearance, the selection of forming a continuous layer of stabilized powder is considered to have been obvious to a person having ordinary skill in the art at the time of the invention from the 
As to the surface being part of a building panel, Ziegler further teaches that the invention relates to a method of manufacturing a building panel, such as a floor panel (see for e.g. 0002). Ziegler teaches that the continuous layer of bound powder is formed on a carrier or supporting surface and then applied to a core for the panel (see for e.g. 0021, 0022, and 0026). They teach forming a separate semi-finished product before attaching it to a core (see for e.g. 0018). Therefore, Ziegler does not teach that the powder mix is applied directly to the surface of a building or floor panel, however, from the teachings of Ziegler, it would have been obvious to a person having ordinary skill in the art at the time of the invention that the powder mix could alternatively be applied to the panel instead of the carrier with the anticipation of successfully applying the desired powder mix layer to the core of the panel without requiring the formation of the semi-finished product with the anticipation of improving the efficiency of the process by directly applying the powder mix to the panel or core when manufacturing building and floor panels. 
Additionally, Pervan '404 further teaches producing building panels having solid decorative surfaces having a decorative wear layer including fibers, binders, color substance, wear resistant particles and a digital ink print (see for e.g. abstract). They 
As to the liquid substance being a blank in without pigments, Ziegler teaches that the liquid substance comprises a binder (see for e.g. 0032). They teach that the liquid may include pigments (see for e.g. 0032). They also teach that the liquid can be water and provide examples where water and a wetting agent are applied to the powder (see for e.g. 0146, 0150, and 0154), where there is no pigment included in the liquid. From this, it would have been obvious to a person having ordinary skill in the art that the liquid binder added to the powder mixture can optionally include pigment such that the liquid substance can also optionally be a blank ink without pigments. Additionally, Pervan '404 further teaches that the DIP process can be used to stabilize and seal the upper part of the powder, where a suitable printer for the DIP process is a drop on demand printer (see for e.g. 0142 and 0145). They teach that the seal may be obtained if the ink causes some parts of the powder mix to melt or glue together and that melamine formaldehyde can be used as a binder with water to melt and bind the powder into a hard upper layer (see for e.g. 0142). They also teach that a water solution comprising 
Therefore, from this, it would have been obvious to a person having ordinary skill in the art at the time of the invention that the stabilizing liquid in the method of Ziegler in view of Pervan ‘404, Murata, and Korten can comprise binder and no pigment such that it will yield the desired and predictable result of binding the powder materials so that they will not be blown away during removal of the unbound powder.
Ziegler in view of Pervan ‘404, and Murata do not teach that the liquid substance penetrates through the dry powder to the surface.
Korten teaches a system comprising a rapid prototyping device (see for e.g. abstract). They teach that the device is adapted to build up an object  from a powder material as a first component and a liquid as a second component, where the liquid is used for solidifying portions of the powder material (see for e.g. pg. 4, lines 14-16 and pg. 10, lines 35-37). They teach providing a powder layer in the first chamber and dispensing a liquid on the powder layer, where a predetermined dose of the liquid is provided on the powder at a predetermined coordinate in a plane of the first chamber (see for e.g. pg. 12, lines 24-33 and Fig. 5). They teach that a portion of the powder 
From the teachings of Korten, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the process of 
Therefore, Ziegler in view of Pervan ‘404, Murata, and Korten provides the suggestion of applying dry powder onto a surface, the dry powder comprising colorants and binder, non-permanently bonding a part of the colorants in the dry powder directly to the surface by application of a liquid substance on the dry powder where the bonding is sufficient to keep the colorants connected to the liquid substance to allow non-bonded colorants to be removed, and removing the non-bonded colorants from the surface with a combination of an airstream and vacuum, where the resulting surface is considered to be the stabilized layer of powder that has been non-permanently bonded by receiving heat and moisture as suggested by Ziegler and where the surface is part of a building panel. Then, Ziegler in view of Pervan ‘404, Murata, and Korten suggest repeating the 
Ziegler in view of Pervan ‘404, Murata, and Korten do not teach using pigment coated wood fibers as colorants. Ziegler teaches that the powder mix may also comprise pigments, where the powder mix may include fibers such as wood fibers (see for e.g. 0036, 0037, 00046, 0064, 0086, and 0131). Pervan ‘404 also teaches that the powder mix can include pigments and wood fibers (see for e.g. 0015, 0035, 0045, 0047, 0058, 0072, 0075, 0080, 0103, 0112, 0176, and 0236). Pervan ‘404 also teaches using titanium dioxide as a pigment (0236), indicating that such a pigment is desirable in forming building panels.
Fleck teaches incorporating aluminum phosphate pigments into paper making for improving the color and the brightness or whiteness of finished paper (see for e.g. pg. 1, Col. 1, lines 1-8). They teach that the pigment is particularly adapted for use with paper materials containing substantial amounts of ground wood fibers (see for e.g. pg. 1, Col. 1, lines 28-31).  They teach that the aluminum phosphate pigments may be precipitated in the presence of paper making fibers, in which case the pigment will be deposited directly onto the fibers (see for e.g. pg. 1, Col. 2, lines 33-37 and claim 9), such that the aluminum phosphate pigments are understood coat the wood fibers since the 
From the teachings of Fleck, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the process of Ziegler in view of Pervan ‘404, Murata, and Korten to have included the pigment coated wood fibers of Fleck in the dry powder along with the pigment and wood fibers because Ziegler and Pervan ‘404 both teach including pigments and wood fibers, Pervan ‘404 indicates that titanium dioxide is a desirable pigment in building panels, and Fleck indicates that their pigments (which include pigment coated wood fibers) provides an equivalent brightness to titanium dioxide while being less expensive such that it will be expected to provide a desirable pigment material in the dry powder so as to provide brightness to the panels while being less expensive. Therefore, Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck suggest that the colorants also comprise pigment coated wood fibers. 
Regarding claim 2, Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck suggests the limitations of instant claim 1. Ziegler further teaches that the powder mix includes additives such as pigments (see for e.g. 0086), indicating that the colorants comprise pigments mixed with the powder that contains binder (see for e.g. 0021). Pervan ‘404 also teaches that the colorants comprise pigments mixed with the binder (see for e.g. 0195, 0206, 0207). As discussed above for claim 1, Fleck further suggests including pigment coated wood fibers in addition to the pigments such that the colorants will comprise pigments mixed with the binder.
Regarding claims 3 and 4, Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck suggests the limitations of instant claim 1. Ziegler further teaches that the binder comprises a thermosetting binder or a combination of thermosetting and thermoplastic binders (see for e.g. 0021, 0034, and 0038). 
Pervan ‘404 further teaches that the binder in the powder comprises a thermosetting resin (see for e.g. 0036 and 0045). Pervan '404 also teaches that fibers may be mixed with resins such as thermoplastic resins or thermoplastic particles such that they can be connected to each other when heat and/or pressure is applied (see for e.g. 0113). They also teach that binders can be excluded if thermoplastic powder particles are used that melt together when exposed to heat (see for e.g. 0322). From this, the thermoplastic resins or particles, although not named as binders, act as a binding material upon the application of heat and/or pressure to the extent that binders can be omitted. Therefore, the thermoplastic resins or particles taught by Pervan '404 are considered to be thermoplastic binders because upon heat and/or pressure they act to bind together the powder mixture.
Regarding claims 11 and 31, Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck suggests the limitations of instant claim 1. Ziegler further teaches that the liquid substance can be applied in drops (see for e.g. 0089) and is applied by a digital printer (see for e.g. 0044 and 0138), such that it is understood to be a digital drop application head because it will apply drops of the liquid by a digital printer. Ziegler also teaches that the liquid substance comprises a binder (see for e.g. 0032). Furthermore, since Ziegler teaches applying a binder liquid to the powder containing binder (see for e.g. 0021 and 0032), the liquid substance is considered to comprise a second binder with the colorants comprising the first binder and since both the liquid and the powder contain binder it is understood that the part of the colorants treated with the liquid binder are bonded to the surface by both the binder in the colorants and the second binder in the liquid because they are both included for the purposes of binding.
Additionally, Pervan '404 further teaches that the DIP process can be used to stabilize and seal the upper part of the powder, where a suitable printer for the DIP process is a drop on demand printer (see for e.g. 0142 and 0145). They also teach that the ink can comprise binder (see for e.g. 0142). Therefore, Pervan '404 teaches stabilizing the powder layer by printing an ink onto the powder layer where the ink can comprise binder.
Therefore, from this, it would have been obvious to a person having ordinary skill in the art at the time of the invention that the stabilizing liquid in the method of Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck can comprise binder such that it will yield the desired and predictable result of binding the powder materials so that they will not be blown away during removal of the unbound powder.
Regarding claim 13, Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck suggests the limitations of instant claim 11. Ziegler further teaches that the moisture or liquid applied to the powder may be water, a binder, or a mixture thereof (see for e.g. 0032), indicating that the binder liquid can be in water and therefore is considered to be water based. Pervan ‘404 further teaches that the stabilizing liquid can be a water based ink and it can be used with a melamine formaldehyde binder, where the ink can include binder (see for e.g. 0142, 0220, and 0241). As discussed above for claim 1, Ziegler teaches using a melamine formaldehyde binder in the powder (see for e.g. 0087), such that the application of a water based ink or a water based liquid containing binder onto the powder containing melamine formaldehyde binder is expected to yield the desired result of stabilizing the powder or binding it to the surface during the removal of the excess powder.
Regarding claim 14, Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck suggests the limitations of instant claim 11. Ziegler further teaches drying the powder layer, where the drying can be performed by IR heating (see for e.g. 0034 and 0092). Pervan '404 further teaches exposing the stabilizing liquid to infrared lights to remove water from the stabilizing substance before pressing (see for e.g. 0220).
Regarding claims 16 and 17, Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck suggest the limitations of instant claim 14. 
Ziegler does not teach the type of printer head used to perform the printing.
Pervan ‘404 teaches printing a print onto the powder mix and repeating the process with a second layer and print (see for e.g. 0045-0048). They teach using digital injection print of DIP to print into a powder that is cured after printing (see for e.g. 0124). They teach that the DIP method can be used in all powder based materials and 
From the teachings of Pervan ‘404, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck to have used either a thermo print head or a piezo print head because Pervan '404 indicates that such print technologies are capable of drop on demand printing for the DIP process for printing into powders containing binder, fibers, and pigment such that it will yield the desired and predictable result of successfully printing the moisture onto the powder material.
	 Regarding claim 19, Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck suggests the limitations of instant claim 1. Ziegler further teaches including in the powder mix fibers including wood fibers, mineral fibers or vegetable fibers such as jute, linen, flax, cotton, hemp, bamboo, bagasse and sisal or a mixture thereof (see for e.g. 0037). They teach that the wood particles may be bleached (see for e.g. 0084). From this, it would have been obvious to a person having ordinary skill in the art at the time of 
Pervan '404 further teaches including in the powder layer fibers and that fibers are used to give the basic color and design structure, indicating that the powder mix includes colorants having a fiber body (see for e.g. 0044-0048, 0082 and 0103).
From this, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have further included fibers or mineral materials as desired by Ziegler and Pervan ‘404 in addition to the pigment coated wood fibers because Ziegler and Pervan ‘404 indicates that such materials are desirable in building panels.
	Regarding claims 20, 21 and 28, Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck suggests the limitations of instant claim 1. Ziegler further teaches that the surface with the bonded colorants is pressed (see for e.g. 0030, 0036, 0100-0102, and 0137-0138). They also teach that the surface is heated and pressed (see for e.g. 0137-0138). Therefore, the colorants are also considered to be pressed into the surface. They also teach that the powder mix layer may be cured by applying heat and pressure, i.e. pressing, when being attached to the core (see for e.g. 0026). From this, since the powder to be attached to the core is heated and pressed, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have first removed the excess powder that was not treated with the moisture or stabilizing liquid by blowing with an airstream and using vacuum to collect the powder for reuse followed by heating and pressing the powder layer to cure the layer and attach it to the core because it will prevent curing and attaching any undesired powder to the core. Ziegler also teaches that 
	Regarding claims 22 and 23, Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck suggests the limitations of instant claim 1. Ziegler further teaches that more than one layer may be arranged on a core for forming a surface layer where the layers have different properties due to different additives, color, etc. (see for e.g. 0118). As described above for claims 1 and 9, the process of Ziegler provides forming the powder layers and then attaching them to the core but that it would have been obvious to a person having ordinary skill in the art at the time of the invention that the powder mix could alternatively be applied to the panel or core instead of the carrier with the anticipation of successfully applying the desired powder mix layer to the core of the panel without requiring the formation of the semi-finished product with the anticipation of improving the efficiency of the process by directly applying the powder mix to the panel or core when manufacturing building and floor panels. Therefore, when applying multiple layers of powder material the surface of the panel will comprise another color than the colorants, i.e. a powder layer having different colors. 
	Additionally, since Ziegler indicates applying the powder material which includes colorant, i.e. pigment and wood fibers (see above discussion for claim 19), applying moisture by printing and separating the wetted material from the non-wetted material to form a layer having the desired properties (see above discussion for claim 1 and 0137-0138) and they teach applying more than one layer on to the core, it would have been 
While they do not teach forming the first and second color side by side, according to MPEP 2144.04(I): In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). In the current case, applying different colors to the surface side by side is considered to be related to ornamentation only and therefore applying different colors in such an arrangement is not considered to patentably distinguish the claimed invention from the teachings of Ziegler.
Pervan '404 also teaches that a powder layer with one color can be applied onto another powder layer having a different color and that such colors or combination of colors can provide the base color or base pattern of a wood design (see for e.g. 0190), indicating that multiple colors in various patterns can be used to form the base color design.
Regarding claim 24, Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck suggests the limitations of instant claim 1. Ziegler further teaches applying the powder mix by scattering (see for e.g. 0082, 0145, and 0153). Pervan '404 further teaches applying colorants by scattering (see for e.g. 0217 and 0228).
Regarding claim 25, Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck suggests the limitations of instant claim 1. Ziegler further teaches that the powder mix layer is designed to have similar properties as a layer such as wood having a major fiber direction (see for e.g. 0045), indicating that the layer is designed to have a wood-like appearance such that it would have been obvious to a person having ordinary skill in the art at the time of the invention to form the powder material so that it has a wood grain pattern because it will result and a wood-like appearance.
Pervan '404 also teaches forming a wood grain design (see for e.g. 0066, 0103, 0190 and 0194).
Regarding claim 27, Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck suggests the limitations of instant claim 1. Ziegler further teaches that the wood particles have a size of less than 300 µm (see for e.g. 0084). As discussed above for claim 19, the wood particles are considered to be part of the colorants such that Ziegler teaches using colorants having a size range overlapping that of instant claim 27, where the wood fibers are added in addition to the pigment coated wood fibers. Pervan '404 also teaches pigments should not exceed an average size of about 0.01 mm (see for e.g. 0126), such that the size range for the pigments overlaps that of claim 27, where as noted above for claim 1, the pigment coated wood fibers are suggested to be included in the dry powder in addition to the pigments and wood fibers. Further, since Ziegler teaches that the wood particles have a size of less than 300 microns, it would have been obvious to a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range taught by Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck renders the range of instant claim 27 obvious.  
Regarding claim 29, Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck suggests the limitations of instant claim 1. Ziegler further teaches that wood fiber based direct pressed laminated flooring comprises a core fiber board, an upper surface of laminate, and a lower balancing layer (see for e.g. 0003). They teach that laminate floor has usually used printed decorative paper to provide the decorative surface but that new paper free WFF floors are being produced (see for e.g. 0004-0007). They teach that it is an object of their invention to provide a method of manufacturing a layer which can be attached to a core (see for e.g. 0018). They also teach that the method if for manufacturing a floor panel (see for e.g. 0002). From this, it would have been obvious to a person having ordinary skill in the art at the time of the invention that the powder layer to be attached to a core is for laminate flooring because Ziegler indicates that the layer if for a floor panel and that laminate flooring comprises a core where the layer is to be attached to the core such that the layer will result in a decorative layer for a laminate floor. 

Pervan '404 further teaches that the surface to which the powder is applied is part of a panel that is a luxury vinyl tile floor (see for e.g. 0073). From this, it would have further been obvious to a person having ordinary skill in the art at the time of the invention to have applied the powder layer of Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck to the surface of the LVT floor panel because Pervan '404 indicates that the decorative powder layer can be directly applied to such a surface for forming the floor panel. 
Regarding claim 35, Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck suggest the limitations of instant claims 1 and 30, where, as discussed above for claim 30, Ziegler provides the suggestion of applying the liquid substance in a pattern and removing the non-bonded colorants leaving the bonded colorants in the pattern results in forming the digital print. As discussed above for claim 21, Ziegler further teaches that the surface with the bonded colorants is pressed (see for e.g. 0030, 0036, 0100-0102, and 0137-0138). They also teach that the surface is heated and pressed (see for e.g. 0137-0138). Therefore, the colorants are also considered to be pressed into the surface. 
Additionally, as discussed above for claim 27, Ziegler further teaches that the wood particles have a size of less than 300 µm (see for e.g. 0084), providing the suggestion of using such a size for the pigment coated wood fibers. As discussed above for claim 19, the wood particles are considered to be part of the colorants such that Ziegler teaches using colorants having a size range overlapping that of instant claim 35. Pervan '404 also teaches pigments should not exceed an average size of about 0.01 mm (see for e.g. 0126), such that the size range for the pigments overlaps that of claim 35. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range taught by .  

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck as applied to claim 14 above, and further in view of Matsushima, US 2005/0128274 A1.
Regarding claim 15, Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck suggest the limitations of instant claim 14. Ziegler further teaches applying a print using a UV curable ink (see for e.g. 0132). They teach that moisture can be applied to the powder layer after applying the print but that printing with the ink may correspond to the step of applying moisture to the powder mix so no additional moisture is applied (see for e.g. 0132-0135). As discussed above they further teach heating the powder mix to at least partly remove moisture from the layer using IR heating (see for e.g. 0091).
Pervan ‘404 further teaches that the stabilizing ink causes some parts of the powder mix to melt of glue together where the ink is applied using the DIP process (see for e.g. 0142). They also teach using UV curable inks to print into the powder (see for e.g. 0151) that cure upon exposure to UV light (see for e.g. 0032). From this, since they teach applying the ink as the stabilizing liquid and they teach using UV curable inks, this indicates that a UV curable ink will be an acceptable stabilizing liquid.
From this, it would have been obvious to a person having ordinary skill in the art at the time of the invention to use UV curing inks and also to expose the liquid to UV light to cure the liquid and further bond the powder in the desired pattern because Ziegler indicates that such inks are acceptable for use as applying moisture to the powder and Pervan ‘404 indicates that UV curable ink are capable as being stabilizing 
They do not teach exposing the liquid to UV light.
Matsushima teaches an ink jet printer that carries out printing by depositing UV ink which is curable by irradiation of an ultraviolet ray on a recording medium and irradiating UV rays on the recording medium (see for e.g. 0011). They teach using a semiconductor laser that enable emitting light in the UV range (see or e.g. 0011). They teach that a predetermined area on the medium is irradiated by UV rays under the UV-LED light, which can also be a semiconductor laser, and the ink is rapidly cured and fixed on the medium (see for e.g. 0050). 
From the teachings of Matsushima, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck to use a UV emitting semiconductor laser to cure the UV curable inks after printing onto the powder layer to cure the inks so that the powder layer becomes rapidly fixed on the substrate yielding the desired result of a stabilized powder material that will remain on the surface of the substrate after the removal of the non-bonded powder. Further, since Ziegler indicates drying the powder by heating with IR heat to remove part of the moisture, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have used both IR and UV heating to cure the ink while removing any excess moisture such as water that is not involved in the UV curing process with the anticipation of providing both the curing and drying as desired. Therefore, in the method of Ziegler in view of Pervan ‘404, Murata, Korten, Fleck, and Matsushima, the liquid will be exposed to UV light using a laser and IR light. 

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck as applied to claim 16 above, and further in view of Sachs, US 5,204,055.
Regarding claim 18, Ziegler in view of Pervan ‘404, Murata, Korten, and Flecksuggest the limitations of instant claim 16. Pervan ‘404 further indicates that a high definition print in a powder layer requires a specific software program in order to control the printing hardware and to adopt it to the specific ink, printing method, distance from the printing head to the powder layer and the powder that is used (see for e.g. 0122). They teach that the software is called digital powder raster image process or DP-RIP and it controls the printing speed, ink drop position, ink drop size and shape (see for e.g. 0122). 
They do not specifically teach that the drops are applied in a raster pattern.
Sachs teaches a process for making a component by depositing a first layer of a powder and then depositing a binder material to select regions of the powder material to produce a layer of bonded powder material (see for e.g. abstract). They teach that the non-bonded powder is then removed (see for e.g. abstract). They teach sequentially applying powder and then binder to form a three dimensional part and then removing any unbound powder, resulting in the three dimensional component, indicating that the powder treated with the binder has been bound or set so that it is not removed (see for e.g. Col. 2, line 63 through Col. 3, line7). Sachs further teaches that a binder jet nozzle scans line segments of a 2-D slice in a manner such that the overall 2-D slice is scanned in a conventional raster scan (X-Y) operation (see for e.g. Col. 10, lines 18-27). 
From the teachings of Sachs, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the teachings of Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck to have applied the moisture to the powder in a raster because Sachs indicates that a conventional raster scan operation is successful at applying a binder liquid in a pattern to a powder by printing such that by performing the raster scan operation it will yield the desired and predictable result of applying the moisture in the desired pattern on the powder mix.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck as applied to claim 1 above, and further in view of Pervan, US 2011/0247748 A1 (herein after Pervan '748). 
Regarding claim 26, Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck suggest the limitations of instant claim 1. Ziegler further teaches that new and advanced decorative effects can be obtained with deep embossing (see for e.g. 0012). They also teach that the powder mix layer may be cured by applying heat and pressure when being attached to the core (see for e.g. 0026). Ziegler does not teach that the powder mix is applied directly to the surface of a building or floor panel, however, from the teachings of Ziegler, it would have been obvious to a person having ordinary skill in the art at the time of the invention that the powder mix could alternatively be applied to the panel instead of the carrier with the anticipation of successfully applying the desired powder mix layer to the core of the panel without requiring the formation of the semi-finished 
They do not teach embossing while pressing and curing. 
Pervan ‘748 teaches a method of applying a decorative material on a carrier, applying a dry powder layer comprising a mix of processed wood fibers, binder and wear resistant particles and curing the mix to a decorative surface (see for e.g. abstract). They teach that the decorative powder mix is formed from wood fibers, a binder and a pigment (see for e.g. 0053). They teach that the method is used in floorings with surfaces such as wood to improve wear and design properties (see for e.g. 0004). They teach including the step of pressing the mix against an embossed matrix to create an embossed decorative surface with high wear resistance (see for e.g. abstract). They teach forming a floor panel with a transparent wear resistant layer which can be used to make deeply embossed floor products with high wear resistance (see for e.g. 0026). They teach curing the mix using heat and applying pressure and also pressing to emboss the surface (see for e.g. 0036-0037). They also teach forming the embossed laminate by heating and pressing with a structured plate such that the embossing is done while heating (see for e.g. 0077- 0078). They further teach that laminate floor typically has embossed portions (see for e.g. 0072), indicating that embossing laminate flooring is 
From the teachings of Pervan '748, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Ziegler in view of Pervan ‘404, Murata, Korten, and Fleck to cure and press the surface having the colorants and to emboss the structure at the same time after removing the excess powder such that it will lead to the desired and predictable result of curing the printed powder layer during attachment to the core and also embossing the structure simultaneously thus improving the efficiency of the process while providing advanced decorative effects.

Claims 1-4, 9, 11, 13, 14, 16, 17, 19-25, 27-31, 35, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elmendorf, US 3,880,687 in view of Pervan, US 2011/0250404 A1 (hereinafter Pervan ‘404), Murata, JP 2006/167651 A, Korten, WO 2012/078533, and Fleck, US 2,222,198.
	The following citations for Murata, JP 2006/167651 A are in reference to the machine translation provided by Espacenet.
Regarding claims 1, 2, 9, 29, 30 and 36, Elmendorf teaches a method of forming a print on a surface wherein the method comprises the steps of: 
applying a dry powder directly on the surface (applying resin powder or resin coated particles on a surface, see for e.g. Col. 2, lines 32-59, and Col. 3, lines 4-24, where the thermosetting resin is a binder and is taught to be applied in powder form or as coated on particles where moisture is later added to certain areas to control the bonding 
applying a liquid substance on the surface having the particles (applying moisture in the form of water or a resin solution to define limited areas, see for e.g. Col. 2, lines 32-59, and Col. 3, lines 4-24); 
bonding a part of the colorants to the surface with a binder, the binder being provided in a dry powder (pressing with heat to achieve a bond, see for e.g. Col. 2, lines 20-59, and Col. 3, lines 4-24, and since the liquid regions are bonded the liquid is considered to cause a part of the colorants to successfully bond to the surface during the pressing step); and
removing non-bonded colorants from the surface such that the print is formed by the bonded colorants (where areas that are originally dry are soft after pressing so they are removed by wire brushing, indicating they are not bonded to the surface since they are removed while the wetted regions remain bonded to the surface, see for e.g. Col. 2, lines 32-59, and Col. 3, lines 4-24, where the resulting pattern is considered to be a print). Elmendorf teaches that the process is directed towards wood fiber or shaving boards to provide surface that may suggest natural objects ranging from clouds to travertine stone (see for e.g. Col. 1, lines 4-9). They teach providing a particle board with a relief-textured surface (see for e.g. Col. 1, lines 9-13). Therefore, they teach forming a decorative surface on a particle board substrate.
They do not teach including colorants in the powder material. 
Pervan ‘404 teaches a method of producing building panels having a decorative surface (see for e.g. abstract). They teach applying a powder mix that has fibers, a binder, wear resistant particles and a color pigment (see for e.g. 0045). They teach 
From the teachings of Pervan '404, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the teachings of Elmendorf to have included color pigments with the resin or binder powder such that the colorants will comprise pigments mixed with the binder with the anticipation of providing color for the decorative surface to yield the desired and predictable result of forming a surface colored to suggest natural objects ranging from clouds to travertine stone because Pervan ‘404 indicates that curing a mixture of binder particles and pigment will result in a decorative surface with the binder binding the pigment to the surface. Additionally, it would have further been obvious to modify Elmendorf to have used the digital injection printing process to apply the moisture to the powder material 
Therefore, Elmendorf in view of Pervan ‘404 suggest including colorants with the binder, applying a liquid, selectively bonding the wetted material and removing excess material. They do not teach that the powders are bonded to the surface by application of a liquid substance. They also do not teach forming a stabilized layer by the application of moisture and heat. Elmendorf teaches using thermosetting resins such as urea or melamine resin (see for e.g. Col. 5, lines 45-49). 
Pervan ‘404 further teaches curing the layers using heat and pressure (see for e.g. 0049). They teach applying liquid to stabilize the powder prior to pressing (see for e.g. 0141). They teach that the liquid can be applied using a DIP or digital injection print to stabilize and seal the upper part of the powder and preventing it from blowing away during pressing (see for e.g. 0124 and 0142). They teach that a seal may be obtained if the ink comprises a binder or if the ink causes some parts of the powder mix to melt or glues together the powder particles (see for e.g. 0142). They teach that a melamine formaldehyde binder can be used together with a water based ink and this will cause the melamine particles to melt and to bind the fibers, particles, and color pigments to a crusty and hard upper layer (see for e.g. 0142). They teach heating to remove water from the water based stabilizing substance that is applied prior to pressing (see for e.g. 0220), 
Murata teaches a method for spraying fine powder in which a fine powder is adhered only to a desired region on a glass substrate to be sprayed (see for e.g. pg. 1). They teach that an adhesion area to which fine powder is to be adhered is formed in a desired area on an object to be dispersed using an adhesion medium such as a volatile liquid using an inkjet method followed by removing the fine powders disposed in the non-adhesion region (see for e.g. pg. 1). They teach that the adhesion region can be formed on the body before or after the fine powder is sprayed on the body (see for e.g. 0010 and 0012). They teach that after the adhesion region is formed and the fine powder is sprayed, the object is subjected to a heat treatment (see for e.g. 0017). They 
From the teachings of Pervan ‘404 and Murata, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Elmendorf in view of Pervan '404 to form the powder pattern by applying the dry binder mixed with pigments, print a liquid or liquid containing binder and heat treat the powder to cause the powder material to adhere in a pattern in the desired areas followed by removing excess material by using an airstream and vacuum, i.e. by air injection and a suction port, because Murata teaches that a liquid can be selectively applied to powder followed by heat treating to adhere the powder to the surface of a substrate before removing any excess material and since Pervan '404 teaches that applying a liquid or liquid containing binder can be applied by printing to a mix of dry binder and colorants to glue or stabilize the mixture on the surface to prevent it from blowing away during pressing, where a heat treatment is done prior to pressing and finally heating to cure the material to a surface, it is expected to provide the fixing required by Murata thus allowing for a method of adhering the desired powder while also facilitating the process by being able to blow away and suck up excess material for reuse as opposed to requiring the wire brushing. Therefore, in the method of Elmendorf in view of Pervan '404 and Murata the dry powder comprising binder and color pigments will be applied to the surface, a liquid or binder will be printed onto the 
As to applying the powder to a surface formed of stabilized powder, Pervan ‘404 teaches combining the digital printing technique with several powder layers (see for e.g. 0228). They teach applying a first powder layer on a board having a first base color and then applying a second powder layer having a second base color (see for e.g. 0228), indicating that applying several layers of powder material can be used to form a surface having different colors. Pervan ‘404 teaches applying a first layer of a mix, printing a first print with a first pattern on the first layer, applying a second layer of a mix, printing a second print on the second layer with a pattern and curing the layers by providing heat and pressure (see for e.g. 0045-0049). Pervan ‘404 teaches that the DIP printing process itself can be used to stabilize the powder (see for e.g. 0142). 
As discussed above, Murata teaches that the liquid will adhere the powder to surface but that if the liquid is completely evaporated the deposition medium loses 
From this, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have repeated the process for applying powder mix, applying moisture and a heat treatment to bond or adhere the powder mix, and removing the excess non-bonded powder so as to apply multiple layers of powder having the desired color characteristics to achieve the desired design with the anticipation of forming layers of the desired pattern and color on the panel to form the more than one layer followed by finally curing the stabilized layers since Pervan ‘404 indicates that multiple powder layers can be cured together and Murata suggests that as long as the liquid medium on the powder does not evaporate the material will adhere to the powder such that by ensuring that the liquid remains in the desired areas or is reapplied with subsequent powder applications, the powder is expected to remain adhered to the surface of the substrate for forming the decorative image. Therefore, the method of Elmendorf in view of Pervan ‘404 and Murata will result in applying a second layer of powder material having a different color onto a first layer of stabilized powder having a first color such that the surface will comprise a stabilized powder layer, i.e. the first powder applied to the surface and stabilized with the liquid and heat treatment for removal of excess powder material by air blowing. Further, since Pervan ‘404 indicates that the powder material has to be pressed and heated to permanently bond the powder to the surface after applying the liquid and heating and Murata indicates that the liquid cannot be completely evaporated to maintain the adhesion, the stabilized powder that has been treated with liquid (moisture) and heat is considered to be non-permanently bonded to the surface. As to the stabilized powder layer being continuous, since In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965) (Claims were directed to fried potato chips with a specified moisture and fat content, whereas the prior art was directed to french fries having a higher moisture content. While recognizing that in some cases the particular shape of a product is of no patentable significance, the Board held in this case the shape (chips) is important because it results in a product which is distinct from the reference product (french fries).). Specifically, since the powder is applied in patterns for a desired appearance, the selection of forming a continuous layer of stabilized powder is considered to have been obvious to a person having ordinary skill in the art at the time of the invention from the teachings of Elmendorf in view of Pervan 
Elmendorf in view of Pervan ‘404 and Murata do not teach that the liquid substance penetrates through the dry powder to the surface.
Korten teaches a system comprising a rapid prototyping device (see for e.g. abstract). They teach that the device is adapted to build up an object  from a powder material as a first component and a liquid as a second component, where the liquid is used for solidifying portions of the powder material (see for e.g. pg. 4, lines 14-16 and pg. 10, lines 35-37). They teach providing a powder layer in the first chamber and dispensing a liquid on the powder layer, where a predetermined dose of the liquid is provided on the powder at a predetermined coordinate in a plane of the first chamber (see for e.g. pg. 12, lines 24-33 and Fig. 5). They teach that a portion of the powder adjacent the coordinate may be penetrated with the liquid where the powder and the liquid getting into contact with one another preferably causes forming of a generally solid particle (see for e.g. pg. 12, lines 24-33 and Fig. 5). They teach that the liquid may be a hardenable binder or may be adapted to cause the powder grains to connect with one another, where in one embodiment the liquid comprises mostly water (see for e.g. pg. 12, line 35 through pg. 13, line 7). They teach that the properties of the powder and the liquid may be adapted to control the size and shape of the generated particles, for example, the liquid and powder may be adapted such that the liquid typically penetrates the powder relatively deeply whereas it may typically not widely spread laterally in the powder material (see for e.g. pg. 13, lines 9-19). They teach that the amount of liquid and the properties of the liquid and powder are adapted such that the thickness of the powder layer in the first chamber can be substantially penetrated entirely by the liquid 
From the teachings of Korten, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the process of Elmendorf in view of Pervan ‘404 and Murata to have applied the liquid substance so that it penetrates through the dry powder to the surface formed from a stabilized powder layer because Korten teaches that by applying a liquid used to solidify a powder material so that it penetrates the powder and makes contact with an underlying layer of previously treated powder it connects the two layers such that it will be expected to provide the desirable and predictable result of bonding the powder material to the stabilized layer to ensure that the powder material is not removed from the powder layer during the step of removing the unbonded colorants. Further, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have ensured that the liquid penetrates through the dry powder to the surface in the process of Elmendorf in view of Pervan ‘404, Murata, and Korten because if it does not it will result in having a layer of unbonded colorants between the surface and the bonded 
Therefore, Elmendorf in view of Pervan ‘404, Murata, and Korten provides the suggestion of applying dry powder onto a surface, the dry powder comprising colorants and binder, non-permanently bonding a part of the colorants in the dry powder directly to the surface by application of a liquid substance on the dry powder, where the bonding is sufficient to keep the colorants connected to the liquid substance to allow non-bonded colorants to be removed, and removing the non-bonded colorants from the surface, where the resulting surface is considered to be the stabilized layer of powder that has been non-permanently bonded by receiving heat and moisture as suggested by Pervan ‘404 and Murata. Then, since Elmendorf in view of Pervan ‘404, Murata, and Korten suggest repeating the process to form additional layers, the subsequent application of dry powder and liquid provides the claimed process onto the stabilized layer, where the liquid substance penetrates through the dry powder to the stabilized surface below. It is noted that as claimed, the moisture used for non-permanently bonding the stabilized powder for forming the stabilized layer is not required to be different from the liquid used in bonding the colorants in the dry powder to surface. Further, while the stabilized layer is required to be a continuous layer, a patterned layer can be considered continuous and as discussed above, the suggestion of forming a continuous layer is considered to be a design choice.
As to the surface being part of a building panel:
Elmendorf further teaches providing wood fiber or shaving boards, including particle boards with surfaces that may suggest natural objects such as travertine stone, 
Elmendorf does not teach the surface is a part of a building or floor panel or part of a wood laminate floor.
Pervan ‘404 teaches that their invention is aimed at floorings which are similar to traditional floating wood fiber based laminate floorings (see for e.g. 0003). They teach that wood fiber based direct pressed laminate flooring usually comprises a core of fiber board and a thick upper decorative surface layer (see for e.g. 0005). They teach that providing building panels, preferably a floor panel (see for e.g. 0039), indicating that the laminate flooring formed is a building panel and a floor panel. Therefore, Pervan ‘404 indicates that laminate flooring is formed from wood fiber board having a decorative surface. Pervan ‘404 further teaches that the carrier layer for the powders may be a board material, particle board, a paper, a plastic foil, and combinations of these materials, for example paper on a board material (see for e.g. 0140), indicating that in forming a building or flooring panel for laminate flooring the core or carrier may include paper, foil, particle board or combinations thereof.
From this, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have used the wood fiber boards of Elmendorf in view of Pervan ‘404, Murata, and Korten having a decorative surface suggesting a travertine stone, brick, or tile as laminate flooring in applications desiring such surfaces because Pervan ‘404 indicates that wood fiber boards having decorative surfaces are used in laminate flooring such that it will yield the desired and predictable result of providing a satisfactory commercial product in the field of laminate flooring. Since Elmendorf in 
As to the liquid substance being a blank ink without pigments:
Pervan '404 further teaches that the DIP process can be used to stabilize and seal the upper part of the powder, where a suitable printer for the DIP process is a drop on demand printer (see for e.g. 0142 and 0145). They teach that the seal may be obtained if the ink causes some parts of the powder mix to melt or glue together and that melamine formaldehyde can be used as a binder with water to melt and bind the powder into a hard upper layer (see for e.g. 0142). They also teach that a water solution comprising deionized water can be used as a stabilizing liquid (see for e.g. 0220) and specifically provide a stabilizing solution containing water, a component to reduce surface tension and a release agent (see fore .g. 0241), indicating that the stabilizing solution printed onto the powder layer can include a water solution not containing pigment. They also teach that the ink can comprise binder (see for e.g. 0142). Therefore, Pervan '404 teaches stabilizing the powder layer by printing an ink onto the powder layer where the ink can comprise binder and also a binder that comprises water and no pigments.
Therefore, from the teachings of Elmendorf in view of Pervan ‘404, Murata, and Korten, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have selected a liquid substance that is a blank ink without pigments because Pervan ‘404 indicates that an ink comprising binder and no pigment can be used as the stabilizing solution such that it will yield the desired result of bonding the dry powder materials to the surface while the excess material is removed.

Fleck teaches incorporating aluminum phosphate pigments into paper making for improving the color and the brightness or whiteness of finished paper (see for e.g. pg. 1, Col. 1, lines 1-8). They teach that the pigment is particularly adapted for use with paper materials containing substantial amounts of ground wood fibers (see for e.g. pg. 1, Col. 1, lines 28-31).  They teach that the aluminum phosphate pigments may be precipitated in the presence of paper making fibers, in which case the pigment will be deposited directly onto the fibers (see for e.g. pg. 1, Col. 2, lines 33-37 and claim 9), such that the aluminum phosphate pigments are understood coat the wood fibers since the pigments are adapted for use with wood fibers. They teach that the pigment is less expensive than fillers and pigments of equivalent brightness such as titanium dioxide (see for e.g. pg. 1, Col. 1, lines 40-50). They teach that the pigment compositions possess a remarkable covering power as shown by the ease with which they plate or distribute themselves on the cellulosic fibers (see for e.g. pg. 5, Col. 1, lines 51-65). They teach that when the aluminum phosphate complexes are used in conjunction with other fillers they not only improve the brightness of the mixture or combination pigment, but in addition appear to impart the composition or mixture with remarkable covering power (see for e.g. pg. 5, Col. 1, lines 51-65). Therefore, Fleck teaches coating wood fibers with an 
From the teachings of Fleck, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the process of Elmendorf in view of Pervan ‘404, Murata, and Korten to have included the pigment coated wood fibers of Fleck in the dry powder along with the pigments and wood particles because Elmendorf indicates that wood particles can be included and Pervan ‘404 suggests including pigments and wood fibers, where they indicate that titanium dioxide is a desirable pigment in building panels, and Fleck indicates that their pigments (which include pigment coated wood fibers) provides an equivalent brightness to titanium dioxide while being less expensive such that it will be expected to provide a desirable pigment material in the dry powder so as to provide brightness to the panels while being less expensive. Therefore, Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck suggest that the colorants also comprise pigment coated wood fibers in addition to the pigments suggested by Pervan ‘404. 
Regarding claim 3, Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck suggest the limitations of instant claim 1. Elmendorf further teaches that the particles are coated with thermosetting resin (see for e.g. Col. 2, lines 21-28 and claim 2). Pervan ‘404 also teaches using thermosetting binder (see for e.g. 0036). 
Regarding claim 4, Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck suggest the limitations of instant claim 1. Elmendorf teaches applying the moisture followed by heating and pressing to selectively bond particles to the surface as discussed above for claim 1. They further teach using thermosetting resins or binders (see for e.g. Col. 2, lines 21-28).

	From the teachings of Pervan ‘404, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the teachings of Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck to have also included thermoplastic binder material so that after the removal of the excess powder, during the application of heat and pressure, the thermoplastic binder material will be heated and pressed so that the material connects together with the particles and colorant in the powder mixture to form the desired design.
Regarding claims 11 and 31, Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck suggest the limitations of instant claim 1. 
Pervan '404 further teaches that the DIP process can be used to stabilize and seal the upper part of the powder, where a suitable printer for the DIP process is a drop on demand printer (see for e.g. 0142 and 0145). They teach that the seal may be obtained if the ink causes some parts of the powder mix to melt or glue together and that melamine formaldehyde can be used as a binder with water to melt and bind the powder into a hard upper layer (see for e.g. 0142). They also teach that the ink can comprise binder (see for e.g. 0142). Therefore, Pervan '404 teaches stabilizing the powder layer by printing an ink onto the powder layer where the ink can comprise binder.
Therefore, from the teachings of Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck, it would have been obvious to a person having ordinary skill in the 
As discussed above for claim 1, Pervan ‘404 provides the suggestion to modify Elmendorf to use the digital injection printing method to print the liquid onto the powder. Pervan '404 further teaches that a suitable printer head for the DIP process has several small nozzles that can shoot droplets of inks in a controlled way as in drop on demand (see for e.g. 0144-0145). From this, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have used a drop on demand digital print head for the digital injection printing in the method of Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck because Pervan ‘404 teaches that such a printer is suitable for the DIP process such that it will yield the desired and predictable result of achieving a high definition application of resin solution on the powder.
Regarding claim 13, Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck suggest the limitations of instant claim 1. As described above for claim 11, Pervan ‘404 teaches that the stabilizing liquid can comprise binder or be a water based ink (see for e.g. 0142 and 0143), and since the ink can include binders, when the ink is water-based it is also understood to comprise binders. Murata further teaches using water as the liquid (see for e.g. 0038).
From this, it would have been obvious to a person having ordinary skill in the art at the time of the invention to use water based inks containing binders because Pervan ‘404 indicates that such inks are useful for stabilizing or fixing powder to the surface 
Regarding claim 14, Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck suggest the limitations of instant claim 11. Pervan ‘404 further teaches that the stabilizing fluid is exposed to infrared lights to heat and remove the stabilizing liquid before final pressing (see for e.g. 0220). From this, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have exposed the stabilizing liquid to IR light after removing the excess material to remove the liquid from the layer to ensure the powder layer is fully cured during pressing and since in the method of Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck the pre-curing step is no longer needed, the removal of the liquid will be expected to lead to the desired result of providing powder material ready for curing.
Regarding claims 16 and 17, Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck suggest the limitations of instant claim 14. Pervan ‘404 further provides the suggestion to use the DIP process and a drop on demand printing head as discussed above for claims 1 and 11. Pervan '404 further teaches that different technologies can be used to shoot the drops out of the nozzle of the printer head (see ‘or e.g. 0145-0146). They teach that thermal printer head technology passes a pulse of current through a heating element causing rapid vaporization of the ink to form a bubble, which causes a pressure increase, propelling a droplet of ink out through the nozzle to the substrate (see for e.g. 0147). They also teach that piezoelectric printer heads use a piezoelectric material that changes shape when a voltage is applied to generate a pressure pulse forcing a droplet of ink from the nozzle (see for e.g. 0148). 
Regarding claim 19, Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck suggest the limitations of instant claim 1. Elmendorf further teaches that the particles used may be wood particles or mineral granules coated with resin (see for e.g. Col. 3, lines 25-29 and claims 1 and 2), indicating that the particles include a mineral material in addition to the pigment coated wood fibers.
Regarding claims 20, 21, and 28, Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck suggest the limitations of instant claim 1. Elmendorf further teaches that the surface is subjected to full pressure and heat after precuring (see for e.g. Col. 2, lines 34-47 and claim 2), indicating that the final powder material is heated and pressed to provide the permanent bonding.
Since in the method of Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck the powder material is treated with a liquid and then the excess powder is removed, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have performed the heating and pressing of the final layer after removing the excess material for providing the permanent bond because it will provide added benefit of not pre-curing the material and therefore the excess material can be 
 Further, since Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck suggest including pigments or colorants with the particles, the colorants will also be pressed into the surface after removal of the non-bonded powder. 
Regarding claim 22, Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck suggest the limitations of instant claim 1. Elmendorf further teaches that the surface includes particle boards (see for e.g. Col. 2, lines 20-21), which consist of wood shavings or wood particles bonded together under heat and pressure with resin binders (see for e.g. Col. 1, lines 23-30). Therefore, the surface on to which the powder is applied consists of particles or a powder material that has been bonded together such that it is considered to be a bonded powder layer. Elmendorf further teaches forming surfaces that suggest natural objects such as clouds, travertine stone, and those having a fixed geometric form such as brick or tile (see for e.g. Col. 1, lines 4-9).
Pervan ‘404 teaches combining the digital printing technique with several powder layers (see for e.g. 0228). They teach applying a first powder layer on a board having a first base color and then applying a second powder layer having a second base color (see for e.g. 0228), indicating that applying several layers of powder material can be used to form a surface having different colors.
From this, it would have been obvious to a person having ordinary skill in the art at the time of the invention to apply multiple layers of powder having the desired color characteristics to achieve the desired design, i.e. clouds, travertine stone, brick, or tile as 
Regarding claim 23, Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck suggest the limitations of instant claim 1. As discussed above for claims 1 and 22, Pervan ‘404 teaches combining the digital printing technique with several powder layers (see for e.g. 0228). They teach applying a first powder layer on a board having a first base color and then applying a second powder layer having a second base color (see for e.g. 0228), indicating that applying several layers of powder material can be used to form a surface having different colors.
From this, it would have been obvious to a person having ordinary skill in the art at the time of the invention to apply multiple layers of powder having the desired color characteristics to achieve the desired design, i.e. clouds, travertine stone, brick, or tile as desired by Elmendorf. Therefore, the method of Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck will result in applying a second layer of powder material having a different color onto a first layer of powder having a first color such that the surface will comprise a powder layer, i.e. the first powder having another color than the colorants.   
Since Pervan ‘404 indicates applying multiple powder material layers to achieve the desired decorative effect, and Murata teaches that the application of the liquid bonds the material to the surface where the bond is sufficient as long as the liquid medium is not completely evaporated (see for e.g. 0047), in the method of Elmendorf in view of 
While they do not teach forming the first and second color side by side, according to MPEP 2144.04(I): In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). In the current case, applying different colors to the surface side by side is considered to be related to ornamentation only and therefore applying different colors in such an arrangement is not considered to patentably distinguish the claimed invention from the teachings of Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck.
Regarding claim 24, Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck suggest the limitations of instant claim 1. 

Pervan ‘404 teaches using a scattering device to apply a WFF mix or a wood powder mix on surface (see for e.g. 0217).
From this it would have been obvious to a person having ordinary skill in the art at the time of the invention to have used a scattering device to scatter the powder mixture because Pervan '404 indicates that a scattering device is capable of applying a powder material to a surface such that it will yield the desired and predictable result of applying the powder to the particle board surface.
Regarding claim 25, Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck suggest the limitations of instant claim 1. Elmendorf further teaches providing wood fiber or shaving boards with surface that may suggest natural objects ranging from clouds to travertine stone, or objects that can be made by industry having fixed geometric form such as brick or tile (see for e.g. Col. 1, lines 4-9). Therefore, they teach forming a stone pattern, i.e. travertine or brick.
Regarding claim 27, Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck suggest the limitations of instant claim 1. Pervan ‘404 provides the suggestion of including colorants in the powder as discussed above for claim 1. Pervan '404 also teaches including wood fibers in the powder mix (0035, 0072, 0103, 0112, and 0236). They teach that the thickness of the powder layers and the size of the powder particles in a high definition print is an important part of the DIP method, where large powder particles will prevent the ink drops to penetrate below the upper surface of such large particles (0126). They teach that it is preferred that the powder particles are small, where fibers should have a mean thickness of about less than 0.05 mm and an average length of less than 0.5 mm (0126). Pervan '404 further teaches pigments should not prima facie case of obviousness exists." In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976). Therefore, the range suggested by Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck renders the range of instant claim 27 obvious. Additionally, since a particle is understood to be a small piece of matter and the range of pigments and pigment coated wood fibers used overlaps that of claim 27, the colorants are considered to be particles.
Regarding claim 35, Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck suggest the limitations of instant claims 1 and 30, where, as discussed above for claim 30, Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck provides the suggestion of applying the liquid substance in a pattern and removing the non-bonded colorants leaving the bonded colorants in the pattern results in forming the digital print. 

Additionally, as discussed above for claim 27, Pervan ‘404 provides the suggestion of including colorants in the powder and pigment coated wood fibers having a size overlapping the range of instant claims 27 and 35. According to MPEP 2144.05, "in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists." In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976). Therefore, the range suggested by Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck renders the range of instant claim 35 obvious. Additionally, since a particle is understood to be a small piece of matter and the range of pigments used overlaps that of claim 35, the pigments are considered to be particles.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck as applied to claim 14 above, and further in view of Matsushima, US 2005/0128274 A1.
Regarding claim 15, Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck suggest the limitations of instant claim 14. Pervan ‘404 teaches using a stabilizing liquid that can be water or it can be an ink comprising binder, where the inks include UV curable inks and they provide water-based inks that do not have colorant (see for e.g. 0142, 0143, 0151, and 0241). Therefore, Pervan '404 indicates that stabilizing liquids or liquids that fix the powder mixture to the surface include water-based inks that can be UV curable and not contain colorants such that they are blank inks. Pervan ‘404 also teaches heating to remove water from a water based stabilizing substance using infrared lights prior to pressing (see for e.g. 0220).
They do not teach exposing the liquid substance to UV light.
Matsushima teaches an ink jet printer that carries out printing by depositing UV ink which is curable by irradiation of an ultraviolet ray on a recording medium and irradiating UV rays on the recording medium (see for e.g. 0011). They teach that the UV curing ink is composed of a pigment, a polymerizable compound, and a photo reaction initiator (see for e.g. 0034), indicating that the UV curable ink is a polymer or resin.  They teach using a semiconductor laser that enable emitting light in the UV range (see or e.g. 0011). They teach that a predetermined area on the medium is irradiated by UV rays under the UV-LED light, which can also be a semiconductor laser, and the ink is rapidly cured and fixed on the medium (see for e.g. 0050). 
.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck as applied to claim 1 above, and further in view of Sachs, US 5,204,055.
	 Regarding claim 18, Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck suggest the limitations of instant claim 16. Elmendorf further teaches that the moisture is applied as a spray or drops of water (see for e.g. Col. 2, lines 34-37), indicating that multiple drops are required such that the colorants will be bonded with several drops. Pervan ‘404 further indicates that a high definition print in a powder layer requires a specific software program in order to control the printing hardware and to adopt it to the specific ink, printing method, distance from the printing head to the powder layer and the powder that is used (see for e.g. 0122). They teach that the software is called digital powder raster image process or DP-RIP and it controls the printing speed, ink drop position, ink drop size and shape (see for e.g. 0122). Murata further teaches using an inkjet method to form the adhesion area with the adhesion medium (see for e.g. pg. 1), where the adhesion region is formed by using a liquid as an adhesion medium, forming the liquid into minute droplets, and causing the minute droplets to fly so as to be selectively disposed on the object (see for e.g. 0013), indicating that multiple droplets will be printed. 
They do not specifically teach that the drops are applied in a raster pattern.
Sachs teaches a method of making a component by depositing a first layer of a powder material, depositing a binder material to select regions of the layer of powder material to produce a layer of bonded powder material, and then removing any non-bonded material (see for e.g. abstract). They teach applying the liquid binder using an ink-jet printing technique (see for e.g. Col. 2, lines 59-67). Sachs teaches that when 
From the teachings of Sachs, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck to print the stabilizing liquid in a raster pattern such that the binder will be printed in an (X-Y) method corresponding to the desired pattern for bound powder.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck as applied to claim 1 above, and further in view of Pervan, US 2011/0247748 A1 (herein after Pervan '748). 
Regarding claim 26, Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck suggest the limitations of instant claim 1. Elmendorf teaches curing the powder using heat and pressure where the particles that are moistened and not pre-cured are well bonded (see for e.g. Col. 2, lines 41-46). Elmendorf teaches that the process of pre-curing and removing the pre-cured particles results in a relief texture (see for e.g. Col. 2, lines 55-58). Pervan ‘404 further teaches forming a core where the decorative surface layer comprises a digital print and embossed surface portions (see for e.g. 0067), indicating that when forming floor or building panels an embossed surface is desirable.
They do not teach embossing while pressing and curing. 

From the teachings of Pervan '748, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Elmendorf in view of Pervan ‘404, Murata, Korten, and Fleck to cure and press the surface having the colorants and to emboss the structure at the same time after removing the excess powder such that it will lead to the desired and predictable result of curing the printed powder layer and also embossing the structure simultaneously thus improving the efficiency of the process while providing advanced decorative effects. .

Allowable Subject Matter
Claim 32 is considered allowable.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art suggests the features of independent claim 32 wherein a part of colorants being a dry powder comprising a binder are bonded to a surface by the application of a liquid on the colorants in the dry powder form, the bonding being sufficient to keep the colorants connected to the liquid substance to allow non-bonded colorants to be removed, and removing the non-bonded colorants from the surface by static electricity, wherein the surface is a stabilized powder layer that has been non-permanently bonded by receiving moisture and heat. The closest prior art is Ziegler, US 2012/0264853 A1, Pervan, US 2011/0250404 A1 (Pervan ‘404), Calver, WO 2009/030935 A2, Korten, WO 2012/078533 A1, and Lechmann, US 2011/0190904 A1.
Ziegler teaches applying a dry powder mix comprising fibers, colorants, and a thermosetting binder on a carrier (see for e.g. 0021 and 0086). They teach bonding a part of the colorants in the dry powder by application of a liquid substance on the dry powder (see for e.g. 0030, 0089, Fig. 1A) and removing non-bonded colorants such that In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). 

Pervan ‘404 teaches a method of producing building panels having a decorative surface (see for e.g. abstract). They teach applying a powder mix that has fibers, a binder, wear resistant particles and a color pigment onto a solid surface of a panel such as a floor panel (see for e.g. 0040 and 0045). They teach printing a print onto the mix and repeating the process with a second layer and print (see for e.g. 0045-0048). They teach curing the layers using heat and pressure (see for e.g. 0049). They teach applying liquid to stabilize the powder prior to pressing (see for e.g. 0141). They teach that the liquid can be applied using a DIP or digital injection print to stabilize and seal the upper part of the powder and preventing it from blowing away during pressing (see for e.g. 0124 and 0142). They teach that a seal may be obtained if the ink comprises a binder or if the ink causes some parts of the powder mix to melt or glue together the powder particles (see for e.g. 0142). They teach that a melamine formaldehyde binder can be used together with a water based ink and this will cause the melamine particles to melt and to bind the fibers, particles, and color pigments to a crusty and hard upper layer (see for e.g. 0142). Therefore, Pervan ‘404 provides the suggestion of applying a liquid 
Calver teaches method of forming a coating on a surface wherein the method comprises the steps of applying colorants comprising a binder directly on the surface; bonding a part of the colorants to the surface with a binder; and removing non-bonded colorants from the surface such that a pattern is formed by the bonded colorants (see for e.g. pg. 6, lines 1-17, pg. 9, lines 16-25, pg. 10, lines 6-18, and pg. 19, line 5 through pg. 20, line 15). They teach removing unfused powder using a compressed air line (see for e.g. pg. 20, lines 12-15), such that the powder is removed by blowing using an air stream.
As to the surface being a stabilized powder layer when the non-bonded colorants are removed, Ziegler further teaches that more than one layer may be arranged on a core for forming a surface layer where the layers have different properties due to different additives, color, etc. (see for e.g. 0118). Further, Pervan ‘404 teaches applying a first layer of a mix, printing a first print with a first pattern on the first layer, applying a second layer of a mix, printing a second print on the second layer with a pattern and curing the layers by providing heat and pressure (see for e.g. 0045-0049). Pervan ‘404 teaches that the DIP printing process itself can be used to stabilize the powder (see for e.g. 0142). Therefore, Ziegler and Pervan ‘404 provide the suggestion to have repeated the process for applying powder mix, applying moisture to bond the powder mix, heating to improve the bonding of the powder mix, removing the excess non-bonded powder for each layer having the different colors with the anticipation of forming layers of the desired pattern and color on the panel to form the more than one layer followed 
As to the surface being part of a building panel, Ziegler further teaches that the invention relates to a method of manufacturing a building panel, such as a floor panel (see for e.g. 0002). Ziegler teaches that the continuous layer of bound powder is formed on a carrier or supporting surface and then applied to a core for the panel (see for e.g. 0021, 0022, and 0026). They teach forming a separate semi-finished product before attaching it to a core (see for e.g. 0018).
Korten teaches a system comprising a rapid prototyping device (see for e.g. abstract). Korten teaches forming a component by applying a liquid component, which comprises mostly water, onto a powder component to bind the powder followed by removing non-bonded powder (see for e.g. pg. 4, lines 14-16, pg. 9, lines 29-36, pg. 10, lines 35-37, pg. 12, lines 24-33, pg. 12, line 35 through pg. 13, line 7, and Fig. 5). They teach that the amount of liquid and the properties of the liquid and powder are adapted such that the thickness of the powder layer in the first chamber can be substantially penetrated entirely by the liquid so that the height of a particle formed in the layer may typically exactly correspond to the thickness of the layer (see for e.g. pg. 13, lines 21-27). They teach that a larger three-dimensional object may be created by providing further powder layers into the first chamber where liquid penetrating through an upper powder layer may contact a particle of a lower layer and thus may result in upper and lower particles to connect with each other (see for e.g. pg. 13, lines 29-35). Therefore, Korten provides the suggestion for the liquid to penetrate through the dry powder to the surface for bonding powders.

	Therefore, there is no suggestion or motivation in the prior art to use static electricity to remove non-bonded powder in a process that uses a liquid to bond the powders wherein the surface is a stabilized powder that has been non-permanently bonded by receiving moisture and heat. 	

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered.
In light of the amendment to claim 1, new 112(b) rejections have been made over claims 2, 27, and 35.

Applicant’s argument that Ziegler does not teach or suggest including pigment coated wood fibers in the powder mix is considered persuasive and therefore, the new reference of Fleck has been added to suggest including pigment coated wood fibers. As to Applicant’s argument that Ziegler teaches dry powder mix that does not possess color pigments, it is noted that the powder mix of Ziegler can include pigments (see for e.g. 0086 and 0131).
Applicant’s argument that Pervan ‘404 does not teach or suggest including pigment coated wood fibers in the powder mix is considered persuasive and therefore, the new reference of Fleck has been added to suggest including pigment coated wood fibers. It is noted that the powder mix of Pervan ‘404 can include pigments (see for e.g. 0045-0047, 0050, and 0176).
Applicant’s argument that Murata does not teach or suggest including pigment coated wood fibers in the powder mix is considered persuasive and therefore, the new reference of Fleck has been added to suggest including pigment coated wood fibers.
Regarding Applicant’s arguments over Murata being non-analogous art, according to MPEP 2141.01(a)(I): Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In the current case, Murata is considered to be pertinent to the problem faced by the 
Applicant’s argument that Korten does not teach or suggest including pigment coated wood fibers in the powder mix is considered persuasive and therefore, the new reference of Fleck has been added to suggest including pigment coated wood fibers.
Regarding Applicant’s argument that those of ordinary skill in the art would have no reason to expect that a liquid substance can be used to penetrate the claimed powder mix, it is noted that Korten indicates that the thickness of the powder layer is substantially penetrated entirely by the liquid so that the height of a particle formed in the layer may typically exactly correspond to the thickness of the layer where the particle consists of the powder grains connecting with one another (see for e.g. pg. 12, lines 24-33 and pg. 13, lines 21-27). They teach that a larger object may be created by providing further powder layers in to the chamber in which further particles are generated where liquid penetrating through an upper powder layer may contact a particle of a lower layer and thus result in upper and lower particles to connect with each other (see for e.g. pg. 13, lines 29-32). Therefore, they teach connecting powder grains together using a liquid where the liquid penetrates through the powder to the layer beneath so as to connect both layers providing the suggestion to modify Ziegler in view of Pervan ‘404 and Murata to also ensure that the liquid penetrates through the powder layer to the 
In response to applicant's argument that Korten is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Korten is considered to be reasonably pertinent to the problem with which Applicant is concerned because the rapid prototyping process of Korten provides a process that is similar to the claimed process in that it provides a powder, bonds the powder together using a liquid, and then removes excess non-bonded powders such that Korten is directed at suitably connecting powders together with a liquid. It is also noted that while Applicant’s process is directed to building panels, the process can be considered a type of rapid prototyping/3D printing/additive manufacturing process because it is building up a decorative surface on a building panel by applying a powder, selectively bonding the powder with liquid, where the underlying layer is a stabilized powder layer such that it can be a previously applied powder layer that has been treated with a liquid so as to be bound. Therefore, the process of Korten is considered to have .
As to Applicant’s arguments over the materials used by Korten, as noted above Ziegler and Pervan ‘404 teach stabilizing or bonding powder with liquid using a powder comprising pigments and wood fibers such that the liquid stabilizing process of fully penetrating a powder layer with a liquid suggested by Korten is also expected to be successful with the claimed powder mix.
Regarding Applicant’s argument that a synergistic effect is obtained with pigment coated wood fibers, it is noted that there is no evidence that there is an unexpectedly 
Regarding Applicant’s arguments over Elmendorf, it is noted that the suggestion of using pigment coated woof fibers is provided by Fleck. 
Regarding Applicant’s arguments over claim 36, it is noted that Pervan ‘404 indicates that applying a liquid to the dry powder mix (which comprises wood fibers and pigments) prevents the powder from blowing away during processing, where the liquid glues the powder particles together, providing the suggestion that a powder containing wood fiber and pigments can be stabilized against an air stream. Murata teaches removing unbound powder by blowing air to the powder and then sucking up the powder using a vacuum. Therefore, the combination of Pervan ‘404 and Murata provide the suggestion of removing the unbound powder with an air stream and vacuum where since Pervan ‘404 indicates that a powder similar to the claimed powder, i.e. a powder the includes pigments and wood fibers can be stabilized with a liquid and prevented from being removed by an air stream, the claimed powder would also be expected to remain bound to the surface during removal of the dry powder with air and vacuum. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718